1                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11   MAX QUINTANA,                           ) Case No.: ED CV 17-2095 DMG (SHKx)
                                             )
12                             Plaintiff,    )
                                             )
13                v.                         )
                                             ) JUDGMENT
14                                           )
     UNITED STATES OF AMERICA                )
15                                           )
                                             )
16                                           )
                               Defendant.    )
17                                           )
                                             )
18                                           )
19
20         The Court having granted Defendant United States of America’s motion for
21   summary judgment by order dated November 14, 2018 [Doc. # 31],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendant and against Plaintiff.
24
25   DATED: November 14, 2018
26                                                        DOLLY M. GEE
27                                                UNITED STATES DISTRICT JUDGE

28



                                            -1-
